


110 HRES 925 IH: Condemning the People’s Republic of China

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 925
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Poe submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the People’s Republic of China
		  for its socially unacceptable business practices, including the manufacturing
		  and exportation of unsafe products, casual disregard for the environment, and
		  exploitative employment practices.
	
	
		Whereas millions of toys were imported into the United
			 States from the People’s Republic of China and recalled in 2007 after the
			 discovery that the paint on the toys contained high levels of lead;
		Whereas the House of Representatives passed H.R. 4040, the
			 Consumer Product Safety Modernization Act, by a 407–0 vote;
		Whereas the Consumer Product Safety Modernization Act bans
			 any product containing more than the specified safe level of lead that poses a
			 threat to the consumer’s health and well-being;
		Whereas Americans expect that their trading partners are
			 responsible, ethical, and diligent in providing high quality and safe products,
			 especially those used by children;
		Whereas the Food and Drug Administration issued an import
			 alert in March 2007 authorizing the detention of any wheat gluten imports from
			 the Chinese firm Xuzhou Anying Biologic Technology Development Company of
			 Peixian, China, whose wheat gluten, an ingredient used in commercial pet foods,
			 was contaminated with the chemical melamine, which is used in the manufacture
			 of plastics and as a slow-release fertilizer, and led to the deaths of pets in
			 the United States;
		Whereas the People’s Republic of China continually
			 pollutes the air and water to extreme levels in the production of its goods,
			 often to irreversible levels;
		Whereas the People’s Republic of China is a member of the
			 world community with a social responsibility to provide basic human rights to
			 its citizens;
		Whereas, in June 2007, it was discovered that hundreds of
			 people, including women and children, were forced to work in brick kilns,
			 suffering from beatings and confinement; and
		Whereas workers in the People’s Republic of China often
			 have wages withheld and are exposed to dangerous machinery and chemicals, such
			 as lead, and unsafe working conditions: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the
			 People’s Republic of China for producing unsafe products for sale;
			(2)condemns the
			 People’s Republic of China for its disregard for the environment;
			(3)condemns the
			 People’s Republic of China for exploiting workers;
			(4)encourages United
			 States merchants to suspend the importation of goods from China and sales of
			 those goods until reforms of these abuses are made; and
			(5)encourages United
			 States parents to carefully consider the Made in China label
			 when purchasing toys for their children due to potential high levels of toxic
			 materials that may cause serious injury or death.
			
